                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                             SOUTHEASTERN DIVISION

MONSANTO COMPANY,                                 )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )      Case No. 4:18-CV-1812-SNLJ
                                                  )
HENSEL SEED SOLUTIONS LLC,                        )
                                                  )
                       Defendant.                 )

                             MEMORANDUM AND ORDER

               This matter is before the Court following assignment to the undersigned.

The Eighth Circuit has admonished district courts to “be attentive to a satisfaction of

jurisdictional requirements in all cases.” Sanders v. Clemco Indus., 823 F.2d 214, 216

(8th Cir. 1987). “In every federal case the court must be satisfied that it has jurisdiction

before it turns to the merits of other legal arguments.” Carlson v. Arrowhead Concrete

Works, Inc., 445 F.3d 1046, 1050 (8th Cir. 2006). “A plaintiff who seeks to invoke

diversity jurisdiction of the federal courts must plead citizenship distinctly and

affirmatively.” 15 James Wm. Moore, et al., Moore’s Federal Practice § 102.31 (3d ed.

2010).

         The Complaint (#1) asserts that the Court has jurisdiction over the action under 28

U.S.C. § 1332 because the lawsuit is between citizens of different states and the matter in

controversy exceeds $75,000. The Complaint alleges “upon information and belief, the

sole member of Defendant, a limited liability company, is citizen of Illinois.” (#1 at ¶ 2.)
       The Eighth Circuit has held that limited liability companies are citizens of every

state of which any member is a citizen. See GMAC Commercial Credit, LLC v. Dillard

Dep’t Stores, Inc., 357 F.3d 827, 829 (8th Cir. 2004). The information provided by the

complaint is insufficient for the Court to examine the citizenship of each member of

defendant. Furthermore, this Court is required to examine the parties for any potential

conflicts of interest that the undersigned might possess. See 28 U.S.C. § 455. The Court

will grant plaintiff twenty-one days to file an amended complaint that alleges facts

showing the required diversity of citizenship.

       Accordingly,

       IT IS HEREBY ORDERED that, by November 16, 2018, plaintiff shall file an

amended complaint in accordance with this memorandum.

       IT IS FURTHER ORDERED that all other proceedings in this case are

STAYED pending further order of this Court.

       Dated this   26th   day of October, 2018.




                                            _____________________________________
                                            STEPHEN N. LIMBAUGH, JR.
                                            UNITED STATES DISTRICT JUDGE




                                             2
